DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-51 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Schmidt, US 2007/0118787) teaches a method and/or an apparatus for transmitting signals, comprising: receiving a request at a transmitter to modulate signals transmitted via a communication channel using a specific symbol constellation from a set of symbol constellations and a specific code rate, where the transmitter comprises a coder, a mapper, and a modulator (Fig. 1) receiving bits at the transmitter and providing encoded bits to the mapper from the coder via a coupling with the mapper, where the encoded bits are output by the coder based upon the received bits using a Low Density Parity Check (LDPC) code having the specific code rate (Fig. 2, LDPC 208); mapping the encoded bits to symbols in the specific symbol constellation using the mapper (Fig. 1, element 110, abstract); and transmitting a signal via a communication channel having a channel signal-to-noise ratio (SNR) based upon symbols received at the modulator via a coupling with the mapper (Fig. 1, element 110); wherein each symbol constellation in the set of symbol constellations is utilized by the transmitter in combination with a code rate (paragraph 
The prior art made of record fails to at least teach that the group of symbol constellations includes: a symbol constellation in which constellation points that share an amplitude value are evenly spaced with respect to phase; and a plurality of symbol constellations, where each symbol constellation of the plurality of symbol constellations is utilized in combination with a code rate that is different from the code rates utilized by the other symbol constellations in the plurality of symbol constellations and comprises: constellation points that have a shared amplitude value; and the constellation points that have the shared amplitude value are unevenly spaced with respect to phase; and 21C44-00999.CON20 wherein the specific symbol constellation is from the plurality of symbol constellations that comprise constellation points that have a shared amplitude value and are unevenly spaced with respect to phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al., US 2004/0258177, Figs. 3-11
Yu et al., US 2010/0077275, abstract, Fig. 2

Arambepola et al., US 10,341,046, Figs. 1-4
Shen et al., US 2004/0258177, paragraphs [0009], [0019], [0016], [0075], [0143], [0149], [0157], and [0174]
Sun et al., US 9,967,127, abstract, columns 1 and 2
Gao et al., US 2008/0170640, abstract, paragraphs [0019], [0029], [0031], and [0032]
Walker et al., US 2005/0111581, abstract, Figs. 1 and 3
Eberlein et al., US 2008/0200114, paragraphs [0052], [0056], [0074]. [0147], [0150], and [0161]
Joyce et al., US 2007/0143654, Fig. 1, paragraphs [0015]-[0020]
Priotti et al., US 2008/0031314, abstract, paragraphs [0040]-[0044]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632